                   Case 1:18-cv-00709-ER Document 12 Filed 04/22/19 Page 1 of 1




David McCraw              April 22, 2019
Vice President &
Deputy General Counsel

T 212 556 4031

mccraw@nytimes.com
                          VIA ECF
620 8th Avenue
New York, NY 10018
nytimes.com               The Honorable Edgardo Ramos
                          United States District Court
                          Southern District of New York
                          40 Foley Square
                          New York, NY 10007

                          Re:     The New York Times Company, et al. v. Dep’t of Defense, 18-cv-00709
                                  (ER)

                          Dear Judge Ramos:

                          I am counsel for plaintiffs in the above-referenced action, which is brought under
                          the Freedom of Information Act. I write on behalf of both plaintiffs and
                          defendant in response to the Court’s order that the parties provide a status report.
                          Dkt. No. 11. The parties have now agreed that the action will be dismissed
                          without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

                          We will be filing a stipulation of dismissal later this week.

                                                            Respectfully submitted,


                                                                   /s/
                                                            David E. McCraw

                          cc:     Sarah Normand (via ECF)
                                  Elizabeth J. Shapiro (via ECF)
